DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1, 6-10, the cancellation of claims 2-5, and the addition of claim 11 in the response filed 7 January 2021 are acknowledged by the Examiner. 
	Claims 1, 6-11 are pending in the current action.

Response to Arguments
With respect to claim 1, 10, and 11, Applicant argues that Thornton alone does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Thornton remains the primary reference in the rejection as it continues to share structural and functional characteristics with the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “the orthodontic trays in the series comprise tray receptacles in the inner surfaces of each orthodontic tray” in lines 35-36, however tray receptacles where introduced previously in the claim in lines 7 and 12 with respect to the appliance tray. It is unclear whether the tray receptacles of the orthodontic trays are different or are referring to the same feature. Further the limitation in line 36 which recites “the receptacles having a series of configurations adapted to change the position of the subject's 
Claims 6-11 are rejected due to their dependency on a rejected claim above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton (US 5427117) in view of Magness (US 2015/0000677)(priority to 2013) and in view of Kuo (US 2010/0129763).
With respect to claim 1, Thornton discloses An oral appliance system for treating snoring and/or sleep apnea in a subject (col 2 ln 5-15, reduce snoring), comprising: (a) an oral appliance  (Annotated Fig 1) comprising: (1) an upper appliance tray having an anterior portion, a posterior portion, a right side, a left side (Annotated Fig 1, upper appliance tray 12), a buccal wall, a lingual wall, coronal surface, an interior surface, and an exterior surface (Annotated Fig 1), the upper appliance tray comprising an incisal surface in the anterior portion and a tray receptacle bounded by the interior surface of the upper appliance tray (Annotated Fig 1, interior surface creates a tray receptacle as it holds teeth contact layer 20); (2) a lower appliance tray having an anterior portion, a posterior portion, a right side, a left side (Annotated Fig 1, lower appliance tray 14), a buccal wall, a lingual wall, coronal surface, an interior surface, and an exterior surface (Annotated Fig 1), the lower appliance tray comprising an incisal surface in the anterior portion and a tray receptacle bounded by the interior surface of the lower appliance tray (Annotated Fig 1, interior surface creates a tray receptacle as it holds teeth contact layer 20), wherein the incisal surface of the lower appliance tray contacts the incisal surface of the upper appliance tray when the appliance is worn by the subject (Fig 1, col 3 ln 5-20); and (3) a downwardly extending projection having a proximal end, a distal end, an anterior surface, and a posterior surface, wherein the projection is connected to and extends downwardly from the upper appliance tray in an anterior portion of the upper appliance tray (Annotated Fig 2aB, projection 16), wherein the distal end of the projection extends below the incisal surface of the lower appliance tray such that the anterior surface of the projection contacts or is adjacent to an anterior lingual surface of the lingual wall of the lower appliance tray when the appliance is worn by the subject (Fig 1, col 3 ln 20-30), thereby limiting the anterior movement of the upper appliance tray with respect to the lower appliance tray -2-PATENTSML-1007US and alleviating snoring and/or apnea when the oral appliance is used by the subject (col 3 ln 20-30), and (b) first orthodontic trays and a second orthodontic trays, wherein each of the orthodontic trays comprises an inner surface for contacting at least some of a subject's teeth and an outer surface (Fig 1, orthodontic trays are hardened material 20 which contact the teeth at the inner surface and contact the appliance tray at the outer surface), wherein the orthodontic trays can be received within respective receptacles of the upper appliance tray and the lower appliance tray of the oral appliance such that the outer surface of a respective orthodontic tray contacts the interior surface of a tray receptacle of a respective appliance tray (Annotated Fig 1, orthodontic trays 20 shown in each respective receptacle), the receptacles of the upper appliance tray being shaped to receive all of the first orthodontic trays and the receptacles of the lower appliance tray being shaped to receive all of the second orthodontic trays (Annotated Fig 1, shown), wherein the upper appliance tray, lower appliance tray, first orthodontic trays, and second orthodontic trays are formed from a polymer material (col 3 ln 30-35, appliance trays polycarbonate which is a polymer). 
Thornton is silent on the orthodontic trays being a series of first orthodontic trays and a series of second orthodontic trays and wherein the orthodontic trays in the series comprise tray receptacles in the inner surfaces of each orthodontic tray, the receptacles having a series of configurations adapted to change the position of the subject's teeth and/or the shape of the subject's jaw.
Magness teaches an analogous jaw positioning device wherein the upper and lower polymer appliance trays 22a/22b ([0057]) receive polymeric orthodontic trays wherein the orthodontic trays comprise tray receptacles in the inner surfaces of each orthodontic tray ([0049], [0056], Fig 2) and the orthodontic trays fit removably in the appliance trays ([0057]). 

Thornton/Magness discloses the device as discussed above.
Thornton/Magness is silent on the orthodontic trays being a series and the receptacles having a series of configurations adapted to change the position of the subject's teeth and/or the shape of the subject's jaw.
Kuo teaches an analogous orthodontic tray in an appliance tray wherein the orthodontic trays are in the series ([0027]) comprise tray receptacles in the inner surfaces of each orthodontic tray, the receptacles having a series of configurations adapted to change the position of the subject's teeth and/or the shape of the subject's jaw ([0026], move the teeth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orthodontic trays of Thornton/Magness to be in a series and to change the position of a user’s teeth as taught by Kuo to allow for both repositioning of the teeth and a secondary function to happen simultaneously (Kuo [0004], teeth rearrangement and impact reduction).

    PNG
    media_image1.png
    862
    830
    media_image1.png
    Greyscale

Thornton, Fig1

    PNG
    media_image2.png
    322
    543
    media_image2.png
    Greyscale

Thornton, Fig 2a

    PNG
    media_image3.png
    944
    799
    media_image3.png
    Greyscale

Kuo, Fig 8B

With respect to claim 6, Thornton/Magness/Kuo discloses The oral appliance system of claim 1, wherein the proximal end of the downwardly extending projection is attached to a base to form an insert, and wherein the anterior portion of the upper appliance tray comprises an insert receptacle for receiving the base portion of the insert and reversibly securing the insert to the upper appliance tray (Thornton Fig 2a, projection 16 shown to be an insert into the receptacle 24).  
With respect to claim 7, Thornton/Magness/Kuo discloses The oral appliance system of claim 6, wherein the base is reversibly secured to the insert receptacle through an interference fit (Thornton Fig 2a, base of projection 16 is capable of reversal). 
With respect to claim 8, Thornton/Magness/Kuo discloses The oral appliance system of claim 6, wherein the base and the insert receptacle each comprise a right side, a left side, and a posterior side, and wherein the insert receptacle comprises an anterior opening, the base being configured to slide horizontally through the anterior opening such that the right side, left side, and rear side of the base contact the right side, left side, and rear side of the insert receptacle when the insert is positioned in the insert receptacle (Thornton Annotated Fig 2a, shown).  
With respect to claim 9, Thornton/Magness/Kuo discloses The oral appliance system of claim 6, further comprising a plurality of inserts, wherein the projection of each of the inserts is positioned on the base of the respective insert in a relatively more anterior or posterior position with respect to the projection of the other inserts (Thornton Fig 2a, plurality of inserts 16 shown). 
With respect to claim 10, Thornton/Magness/Kuo discloses A method of treating sleep apnea and/or snoring, comprising the steps of: providing a first orthodontic tray of the series of first orthodontic trays of the appliance system of claim 1 on the subject's maxillary dentition and providing a second orthodontic tray of the series of second orthodontic trays of the appliance system of claim 1 on the subject's mandibular dentition (Kuo [0005], applied to a user); and providing the upper appliance tray and the lower appliance tray of the oral appliance system of claim 1 to a the subject (Thornton col 3 ln 5-20), wherein the tray receptacle of the upper appliance tray receives the first orthodontic tray and the tray receptacle of the lower appliance tray receives the second orthodontic tray (Kuo Annotated Fig 8B shown), wherein the receptacles of the first orthodontic trays and the second orthodontic trays are configured to reposition one or more teeth of a subject and/or to change the configuration of a subject's mandible and/or maxilla when the orthodontic trays and -4-PATENTSML-1007US appliance trays are worn by the subject (Kuo [0026], reposition the teeth).  

With respect to claim 11, Thornton/Magness/Kuo discloses A method of treating sleep apnea and/or snoring, comprising the steps of: providing a series of upper appliance trays of claim 1 a series of lower appliance trays of claim 1 (Thornton Fig 1); and providing each of the upper appliance trays in series to the subject's maxillary dentition and providing each of the lower appliance trays in series to the subject's mandibular dentition (Kuo Annotaed Fig 8B), wherein the receptacles of the upper appliance trays and the lower appliance trays are configured to reposition one or more teeth of a subject and/or to change the configuration of a subject's mandible and/or maxilla when the appliance is worn by the subject (Kuo Annotated Fig 8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orthodontic trays of Thornton/Magness/Kuo to be in a series and to change the position of a user’s teeth as taught by Kuo to allow for both repositioning of the teeth and a secondary function to happen simultaneously (Kuo [0004], teeth rearrangement and impact reduction).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786